MONDIAL VENTURES, INC. 6564 Smoke Tree Lane Paradise Valley, Arizona 85253 Tel: 480.948.6581, Fax: 623.321.1914 February 28, 2013 Attn: Ms. Suying Li Division of Corporation Finance U.S. Securities and Exchange Commission Washington, D.C. 20549 Telephone: (202) 551-3335 Re: Mondial Ventures, Inc. (the “Company”) Item 4.01 Form 8-K Filed February 19, 2013 File No. 000-51033 Dear Ms. Li Thank you for your written correspondence February 20, 2013 and follow up phone correspondence of February 26 and 28, 2013 respectively. Pursuant to your request and addressing comments therein the written correspondence we have filed an Amendment No. 1 for Item 4.01 on Form 8-K as of February 27, 2013. Further , in connection therewith we acknowledge the following: - The company is responsible for the adequacy and accuracy of the disclosure in the filing. - Staff comments or changes in disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and - The company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under federal securities laws of the United States. Thank you for your courtesies extended. Sincerely, /s/Dennis Alexander Dennis Alexander CEO Mondial Ventures, Inc.
